UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7865



DONALD MARTIN CARTER,

                                           Petitioner - Appellant,

          versus


VIRGINIA DEPARTMENT OF CORRECTIONS, Director,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-02-985-7)


Submitted:   February 20, 2003         Decided:     February 27, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Martin Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Donald Martin Carter seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).     An appeal may not be taken to this court from the final

order in a habeas corpus proceeding unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).    When a district court dismisses a habeas petition solely

on procedural grounds, a certificate of appealability will not

issue unless the petitioner can demonstrate both “(1) ‘that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’” Rose v. Lee, 252 F.3d

676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)), cert. denied, 122 S. Ct. 318 (2001). We have independently

reviewed the record and conclude for the reasons stated by the

district court that Carter has not satisfied this standard.                 See

Carter v. Virginia Dep’t of Corr., No. CA-02-98-7 (W.D. Va. Oct.

31, 2002). Accordingly, we deny a certificate of appealability and

dismiss the appeal.        We dispense with oral argument because the

facts    and   legal    contentions   are   adequately   presented     in   the

materials      before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED


                                       2